                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          PUNEET K. GARG, ESQ.
                     3    Nevada Bar No. 9811
                          3145 St. Rose Parkway, Suite 230
                     4    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     5    Fax: (702) 850-0204
                          Email: pgarg@garggolden.com
                     6    Email: agolden@garggolden.com

                     7    Counsel for Defendant

                     8
                                                       UNITED STATES DISTRICT COURT
                     9
                                                               DISTRICT OF NEVADA
                   10
                   11     ALFRED DARNELL GREENE and                   CASE NO.: 2:18-CV-01760-GMN-VCF
                          CHRISTOPHER SUASAENG, individually, and
                   12     on behalf of all others similarly situated,
                                                                      STIPULATION AND ORDER TO
                   13                             Plaintiffs,         EXTEND TIME FOR DEFENDANT
                                                                      TO RESPOND TO PLAINTIFFS’ PRE-
                   14     vs.                                         DISCOVERY MOTION FOR
                                                                      CONDITIONAL COLLECTIVE
                   15     OMNI LIMOUSINE, INC.,                       CERTIFICATON AND COURT-
                                                                      SUPERVISED NOTICE TO
                   16                             Defendant.          POTENTIAL OPT-IN PLAINTIFFS
                                                                      PURSUANT TO 29 U.S.C. § 216(B)
                   17
                                                                               [FIRST REQUEST]
                   18
                   19

                   20            The parties, by and through their counsel of record, hereby stipulate and agree as follows:

                   21            1.      That Defendant’s time to respond to Plaintiffs’ Pre-Discovery Motion for

                   22     Conditional Collective Certification and Court-Supervised Notice to Potential Opt-In Plaintiffs

                   23     Pursuant to 29 U.S.C. § 216(B) (ECF No. 23) (the “Motion”) shall be extended from February 19,

                   24     2019 to and including March 5, 2019.

                   25            2.      That the limitations period for the claims of putative collective action members

                   26     shall be tolled, meaning Defendant will waive the statute of limitations affirmative defense, by

                   27     fourteen (14) days—the time period of the extension agreed to above—from the date putative

                   28     collective action members file their consent to join this lawsuit.
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1           3.      This tolling period does not revive any otherwise untimely claims of putative

                     2    collective action members.

                     3           4.      This tolling period is expressly conditioned upon the Court allowing the parties the

                     4    extension requested herein. Should the Court deny the request, the tolling period shall be null and

                     5    void and of no effect.

                     6           This is the first request for an extension of this deadline. It is sought in good faith and not

                     7    made for the purposes of delay. Defendant’s counsel’s firm lost an attorney recently, which has

                     8    placed additional work load on the remaining two attorneys, and they have been unable to

                     9    sufficiently review the facts with Defendant to respond to the Motion by the current deadline.

                   10     Additionally, counsel for the parties are exploring early resolution options and wish to dedicate

                   11     ///

                   12

                   13

                   14
                   15

                   16

                   17

                   18
                   19

                   20

                   21
                   22

                   23

                   24

                   25
                   26

                   27

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         2 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1    time and resources to that effort in the event it can be accomplished prior to the extended deadline

                     2    requested.

                     3     Dated this 14th day of February, 2019.            Dated this 14th day of February, 2019.

                     4     GARG GOLDEN LAW FIRM                              WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                                                             RABKIN LLP
                     5

                     6     By /s/ Anthony B. Golden                          By /s/ Don Springmeyer
                             ANTHONY B. GOLDEN, ESQ.                           DON SPRINGMEYER, ESQ.
                     7       3145 St. Rose Parkway, Suite 230                  DANIEL BRAVO
                             Henderson, Nevada 89052                           3556 E. Russel Rd., 2nd Floor
                     8       (702) 850-0202                                    Las Vegas, NV 89120
                                                                               (702) 341-5200
                     9        Counsel for Defendant
                                                                             SOMMERS SCHWARTZ, P.C.
                   10                                                          JASON J. THOMPSON, ESQ. (Pro hac
                                                                               pending)
                   11                                                          ROD M. JOHNSTON, ESQ. (Pro hac
                                                                               pending)
                   12                                                          One Towne Square, Suite 1700
                                                                               Southfield, Michigan 48076
                   13
                                                                                 Counsel for Plaintiffs
                   14
                   15          IT IS SO ORDERED.
                   16
                               Dated this ____
                                           4 day of March, 2019.
                   17

                   18
                   19

                   20

                   21          Gloria M. Navarro, Chief Judge
                               UNITED STATES DISTRICT COURT
                   22

                   23

                   24

                   25
                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        3 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
